728 N.W.2d 865 (2007)
Keithie MOTLEY, Plaintiff-Appellee,
v.
GENESYS REGIONAL MEDICAL CENTER, Genesys Health Systems, and Tarik J. Wasfie, M.D., Defendants-Appellants.
Docket No. 132552. COA No. 261928.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the October 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. This denial is without prejudice to the defendants moving, at trial, for dismissal on the basis of the statute of limitations.